Citation Nr: 0533294	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  94-15 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
including hypertension, to include as secondary to service-
connected psychiatric disabilities.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran's original VA claims file has been lost; the 
current file is a rebuilt one.  The incomplete information 
below is derived from records assembled in an attempt to 
reconstruct the claims file.

The veteran had active service from January to July 1992.

This appeal to the Board of Veterans Appeals (Board) arises 
from a rating action that denied service connection for 
cardiovascular disease, including hypertension.  The veteran 
filed a Notice of Disagreement, and testified at a hearing 
before a hearing officer at the RO in July 1993; a transcript 
of the hearing is of record.  The RO issued a Statement of 
the Case (SOC) in October 1993, and a Supplemental SOC (SSOC) 
in March 1994.  The veteran filed a Substantive Appeal in 
April 1994.  The RO issued SSOCs in June and December 1994.

In August 1996, the Vice-Chairman of the Board granted the 
veteran's motion to advance this appeal on the Board's 
docket, under the provisions of 38 U.S.C.A. § 7107(a)(2) and 
38 C.F.R. § 20.900(c).  The RO issued SSOCs in July and 
December 1997.  In December 1998, the veteran and his wife 
testified during a Board hearing before the undersigned 
Veterans Law Judge in Washington, D.C.; a transcript of the 
hearing is of record.

In June 1999, the Board remanded the issue of service 
connection for cardiovascular disease, including 
hypertension, to the RO for further development of the 
evidence and for due process development.  A SSOC was issued 
in February 2003, reflecting the RO's continued denial of 
service connection for cardiovascular disease, including 
hypertension.

In June 2003, the Board again remanded this case to the RO 
for further development of the evidence and for due process 
development.  In November 2003, the veteran testified during 
a videoconference hearing before RO personnel; a transcript 
of the hearing is of record.  A SSOC was issued in July 2004, 
reflecting the RO's continued denial of service connection 
for cardiovascular disease, including hypertension.

By decision of September 2004, the Board denied service 
connection for cardiovascular disease, including 
hypertension.  In September 2005, the appellant and the VA 
Secretary filed a Joint Motion with the United States Court 
of Appeals for Veterans Claims (Court) to vacate and remand 
the September 2004 Board decision.  By Order dated later in 
September 2005, the Court granted the Joint Motion, vacating 
the September 2004 Board decision, and remanding this case to 
the Board for further proceedings consistent with the Joint 
Motion.

For reasons expressed below, the issue on appeal (expanded, 
as on the title page) is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran when further action on his part is 
required.


REMAND

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service, or, on a secondary basis, for disability that is 
proximately due to or the result of a service-connected 
condition. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.310(a) (2003). Section 3.310(a) also has been 
interpreted to permit service connection for the degree of 
additional impairment resulting from aggravation of a 
nonservice- connected condition by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Considering the record in light of the Joint Motion, the 
governing legal authority, and the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations (See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)), the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished, and 
that further RO action on this claim is warranted.

In the September 2005 Joint Motion, the parties noted, in 
connection with the matter of the veteran's lost original VA 
claims file, that the RO had been informed that that original 
file might be located with the veteran's records being held 
by the Second Circuit court.  Although the RO was given 
authorization to review the records at the Second Circuit to 
determine if the veteran's original VA claims file was there, 
it failed to review those records, and to notify the 
appellant of that failure to review pursuant to the duty to 
assist provisions of 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e)(1).  Inasmuch as the veteran's service medical 
records now of record may not be complete, and the rebuilt VA 
claims file does not contain the veteran's complete post-
service medical records from the Columbia Presbyterian 
Medical Center, the parties agreed that a remand for the RO 
to more fully attempt to locate additional service and post-
service private medical records.

The parties also agreed, in light of physicians' opinions 
contained in the record that the cardiovascular symptoms that 
the veteran experienced during military service were in 
reality manifestations of his now-service-connected 
psychiatric disability; that the veteran had reasonably 
raised a claim for service connection for cardiovascular 
disease, including hypertension, as secondary to service-
connected psychiatric disability; and that such claim needed 
to be adjudicated on remand to the RO.

The Board notes that, on these facts, the claim for service 
connection should be expanded to include the question of 
secondary service connection.  To ensure that the veteran's 
procedural rights are protected insofar as him being given 
adequate notice of the criteria for establishing service 
connection on a secondary basis, and the opportunity to 
present argument and evidence on that question, RO 
adjudication of the expanded claim, in the first instance, is 
indicated.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Appellate review also discloses that the record contains a 
November 2003 duty to assist letter from the RO to the 
veteran, but does not include correspondence that 
specifically addresses the VCAA duties to notify and assist, 
or that sufficiently addresses the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring VA 
to explain what evidence will be obtained by whom.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

Hence, a remand of this matter also for full compliance with 
the VCAA's notice requirements is warranted.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO's letter should also invite the veteran to 
submit all pertinent evidence in his possession (of which he 
was not previously notified).  After providing the required 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.  The RO should specifically 
request authorization to enable it to obtain copies of the 
complete records of treatment of the veteran at the Columbia 
Presbyterian Medical Center from 1992 to the present time.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the expanded claim on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:
 
1.  The RO should conduct a thorough 
search for the veteran's lost original VA 
claims file among his records being held 
by the Second Circuit court.  The result 
of the search should be documented, and 
any records obtained should be associated 
with the claims file. 

2.  The RO should send to the veteran a 
letter requesting him to provide 
sufficient information and authorization 
to enable it to obtain any additional 
evidence-pertinent to the matter of 
service connection on a primary or 
secondary basis-that is not currently of 
record.  To ensure that the duty to 
notify the claimant what evidence will be 
obtained by whom is met, the RO's letter 
should request the veteran to provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to the matter 
on appeal that are not currently of 
record.  The RO should specifically 
request that the veteran furnish to the 
RO the appropriate authorization to 
enable it to obtain copies of his 
complete records of treatment at the 
Columbia Presbyterian Medical Center from 
1992 to the present time.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain that he has 
a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining the 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).   

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should initially adjudicate the 
expanded claim for service connection for 
cardiovascular disease, including 
hypertension, to include as secondary to 
the veteran's service-connected 
psychiatric disabilities, in light of all 
pertinent evidence and legal authority.  

6.  If the expanded claim is denied, the 
RO must furnish the veteran an 
appropriate SSOC that includes clear 
reasons and bases for all current 
determinations, and affords him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 

